945 A.2d 977 (2008)
286 Conn. 917
In re SHANAIRA C.
SC 18136.
Supreme Court of Connecticut.
Decided April 2, 2008.
Roseann Canny, in support of the petition.
Susan T. Pearlman, assistant attorney general, in opposition.
The petition by the intervenor for certification for appeal from the Appellate Court, 105 Conn.App. 713, 940 A.2d 817 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the trial court's judgment revoking the commitment of Shanaira C. to the commissioner of children and families and granting sole custody to the mother?"
The Supreme Court docket number is SC 18136.